Citation Nr: 0318324	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
right leg and/or ankle, claimed as a residual of an in-
service injury.

2.  Entitlement to service connection for a bilateral ear 
disability, claimed as a residual of an in-service injury.

3.  Entitlement to service connection for a bilateral eye 
disability, claimed as a residual of an in-service injury.

4.  Entitlement to service connection for a left foot 
disability, claimed as a residual of an in-service injury.

5.  Entitlement to service connection for a back disability, 
to include as secondary to service connected fracture of the 
right third metatarsal.

6.  Entitlement to service connection for a bilateral knee 
problems, to include as secondary to service-connected 
fracture of the right third metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This appeal originates from a September 1999 rating decision 
that denied a compensable rating for service-connected 
residual of fracture of the right third metatarsal and denied 
claims for service connection for back and knee problems 
secondary to his service-connected residual of fracture of 
the right third metatarsal.  The RO also denied claims for 
service connection for right leg and ankle disability, left 
foot disability, bilateral eye disability and bilateral ear 
disability, each claimed as residuals of an in-service 
injury.  The appellant submitted a notice of disagreement in 
November 1999 in regard to the service connection claims, and 
a statement of the case was issued in December 1999.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in August 2000.  

The Board's decision on the claims for service connection for 
bilateral eye disability and for bilateral hearing loss is 
set forth below; the remaining claims are addressed in the 
remand following the decision.  .



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
eye disability and for bilateral hearing loss has been 
accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on 
appeal, has had any bilateral ear disability.

3.  There is no competent medical evidence that links the 
veteran's post-service cataracts to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ear 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

1.  The criteria for service connection for a bilateral eye 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims for service connection for bilateral eye and ear 
disabilities, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the December 1999 statement of the case (SOC) 
and January 2003 supplemental statement of the case (SSOC), 
the veteran has been furnished the pertinent laws and 
regulations governing the claims for service connection for 
bilateral eye and ear disabilities and the reasons for the 
denials.  Hence, the Board finds that he has been given 
notice of the information and evidence needed to substantiate 
these claims and has been afforded opportunities to submit 
such information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to a May 2002 
letter, the veteran was informed of the notice and duty to 
assist requirements and the evidence then of record.  He was 
also afforded the opportunity to submit any additional 
evidence concerning his appeal and the RO enclosed 
authorization of release forms for his convenience.      

Additionally, the Board finds that, as regards the claims 
herein decided, all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his service connection claims for 
eye and ear disabilities, to include associating with the 
record pertinent outstanding VA treatment records.  The Board 
also points out that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims decided herein at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  These claims are ready to be considered on the 
merits.

II.  Background

The veteran's separation record (DD Form 214) shows that he 
was wounded in action in April 1945 and was awarded the 
Combat Infantryman Badge and the Purple Heart.

Service medical records show that the veteran did not have 
any eye or ear abnormalities upon his entry into service in 
September 1944.  They also show that he was hospitalized in 
April 1945 for a fracture of the right third metatarsal after 
a cement block fell on his right foot due to an exploding 
shell nearby.  These records are devoid of any reference to 
an eye or ear injury and show no treatment for either the 
veteran's eyes or ears.

The veteran was not found to have any eye or ear 
abnormalities at his separation examination in June 1946.  
His visual acuity was 20/30 in each eye, and his hearing (of 
the whispered voice) was 15/15 in each ear.

The veteran originally filed a claim for compensation 
benefits in July 1946, but did not claim disabilities to his 
eyes or ears.

In April 1997, the veteran underwent a new patient assessment 
with Dr. Tartaglia for disabilities not including his eyes or 
ears.  However, he did report that he sustained injuries in 
service that still bother him, especially broken eardrums 
after exposure to a shell concussion.  He said he saw an eye 
doctor every two years.  Findings revealed impacted cerumen 
which was removed.  Canals and tympanic membranes were 
normal.   

During a VA examination in June 1947 for his right foot 
injury, the veteran was noted to have normal ear and eye 
findings.

In August 1997, the veteran was seen at a VA medical facility 
for dizzy spells.  He told the physician that he did not have 
any ear problems at present that he was aware of.  He did say 
that his ears became very scaly and full of wax and he had 
them cleaned out periodically.  He also said he had his eyes 
checked periodically and there had been no change in his 
vision. 

The veteran was seen at a VA medical facility in January 
1998.  Examination revealed bilateral arcus senilis with 
normal extraocular mobility and peripheral vision.  Pupils 
were equal and reactive. 

The report of an office visit with Dr. Tartaglia in May 1998 
notes a normal evaluation of the veteran's head, eyes, ears, 
nose and throat.

In September 1999, the RO denied the veteran's claims for 
service connection ear and eye disabilities, as residuals of 
an in-service injury.

In December 2000, the veteran reported to the Wellsville VA 
clinic to get acquainted with the new clinic and to see an 
optometrist for new glasses.  He then stated that he used 
glasses for everyday living.  The examiner noted that other 
than having glasses, the veteran's ears, nose and throat were 
unremarkable.   

In January 2001, the veteran presented to a VA optometry 
clinic for a routine eye examination.  He then complained of 
dizziness.  Examination findings included small cataracts in 
each eye, but greater in the left.  There were no signs of 
ocular pathology and no recent follow-up for ocular health or 
eye changes.  The veteran received a new pair of glasses with 
a prescription.

The veteran underwent an annual VA physical in February 2002.  
During that examination, he reported that he "sees perfectly 
alright... and thinks his hearing may be down a little bit in 
the left ear."  Examination revealed that the veteran had a 
strabismus to the right eye.  The fields were normal.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2002).  The effect of this 
law is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Smith 
v. Derwinski, 2 Vet. App. 137 (1992).

Regarding the veteran's ear claim, he contends that he 
sustained damage to his eardrums in 1945 when a highly 
explosive shell went off near him.  Pertinent service medical 
records show that the veteran injured his foot as a result of 
a shell blast (which caused a cement block to land on his 
foot).  However, neither these records nor any of the 
veteran's remaining service medical records document any 
specific injury to his ears, or complaints or findings 
relative to the ears.   

The Board notes, however, that the veteran was in combat 
status at the time of the alleged injury to his ears, and 
that the Board may accept as credible his assertions as to 
the occurrence of such injury, pursuant to 38 U.S.C.A. 
§ 1154(b).  However, even the Board were to acknowledge the 
occurrence of such an injury in service, the evidence does 
not show that the veteran has a current ear disability as a 
result of any such shell blast injury.  In this regard, the 
Board notes that separation examination in June 1946 and VA 
examination in June 1947 both revealed a normal clinical 
evaluation of the veteran's ears.  In August 1997, the 
veteran was seen at a VA medical facility for dizzy spells at 
which time he told the physician that he did not have any ear 
problems at present that he was aware of.  More recent 
medical records contain similar findings as evidenced by a 
May 1998 private office record and a December 2000 
examination report, both of which show normal ear 
evaluations.

For service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Because, as regards the claim for service 
connection bilateral ear disability, the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability-has not been met, that 
claim must also be denied.  

As for the veteran's service connection claim for a bilateral 
eye disability, the Board notes that the evidence indicates 
current conditions affecting the eyes; bilateral cataracts 
were found during a routine eye exam that the veteran 
underwent in January 2001, and the veteran's annual VA 
physical examination in February 2002 revealed strabismus to 
the right eye.  In this case, however, there is no medical 
evidence whatsoever that in any way links either diagnosis to 
any incident of service, to particularly include an eye 
injury in service in 1945.  In the absence of competent 
evidence of a nexus between a current bilateral eye 
disability and service, there is no basis for a grant of 
service connection.   See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).  

In adjudicating the claims now before it, the Board has 
considered the veteran's assertions that he has current eye 
and ear disabilities related to service.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to offer a probative 
opinion on medical matters, such as the existence of current 
disability, or the relationship between disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In the absence of medical evidence to support either claim, 
the claims for service connection for bilateral eye and ear 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
neither supports, nor is in relative equipoise on the 
questions of whether, the veteran currently has a bilateral 
ear disability, or whether there exists a medical nexus 
between any current eye condition and service, that doctrine 
is not applicable to either claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  


ORDER

Service connection for a bilateral ear disability is denied.

Service connection for a bilateral eye disability is denied.




REMAND

The veteran asserts that he has disabilities to his right 
leg, ankle and left foot as a result of a shell blast injury 
in April 1945.  He also asserts that he has current back and 
knee disabilities secondary to his service-connected fracture 
of the right third metatarsal.  

In view of the evidence of record and the veteran's combat 
status, the Board finds that further development is warranted 
in order to properly assess these claims.  

On file is an addendum to a January 1999 examination report, 
in which a VA forensic physician said that he concurred with 
the January 1999 examiner's opinion that the veteran's 
"orthopedic pathology" was related to his original combat 
trauma.  However, it is unclear what orthopedic pathology he 
is referring to.  Consequently, the veteran should be 
afforded a new VA examination in which the examiner has the 
veteran's claims file to review and can provide a clear 
opinion regarding the diagnoses and etiology of the claimed 
orthopedic disabilities.  In this regard, pursuant to 
38 U.S.C.A. § 5103A(a), VA must assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  Such assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Accordingly, the RO should 
arrange for the veteran to undergo further examination to 
obtain information as to specific disability affecting the 
right leg and/or ankle, left foot, knees and/or back, and the 
relationship, if any, between each diagnosed disability and 
service.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the examination sent to him and his 
representative.   

Prior to arranging for the veteran to undergo further 
examination, the RO must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant has identified, such as the private medical records 
from Guthrie Clinic where the veteran underwent back surgery 
in 1981.  These records may have particular significance in 
view of the veteran's November 1998 statement that Dr. King 
from the Guthrie clinic told him that his back problem was 
the result of the foot and leg injuries he received in 1945 
and also that his injuries in 1945 caused his right leg to be 
shorter than his left.  It should be further noted that Dr. 
Tartaglia stated in an October 1998 report that he had 
requested permission to obtain the notes from the Guthrie 
Clinic which most likely would have documents from the 1981 
surgery.  Accordingly, if the Guthrie Clinic itself no longer 
has the surgery records, the RO should request that Dr. 
Tartaglia, or the veteran, provide them.  See 38 U.S.C.A. 
§ 5103A(b).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO undertake necessary action to 
obtain and associate with the claims file 
all outstanding post-service records of 
treatment for or evaluation of problems 
affecting the right lower extremity (to 
include as regards the right ankle), the 
left foot, the knees and/or the back.  
This should specifically include the 
operative records from the Guthrie Clinic 
in Sayre regarding the veteran's back 
surgery in 1981 and his knee surgery at 
Wellsville Hospital in May or July 1998.  
The aid of the veteran in securing 
records, to include providing necessary 
authorization(s), should be enlisted, and 
the RO should seek the records directly 
from Dr. Tartaglia, or the veteran, if 
necessary.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
so informed in writing and afforded the 
opportunity to submit such evidence.

2.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file (or a reasonable time 
period for the veteran's response has 
expired), the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his right lower leg and 
ankle,  left foot, knees and back.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (narrative 
interpretation(s) of which should be 
associated with the completed examination 
report), and all clinical findings should 
be reported in detail.

The examiner should specifically identify 
all diagnosed disabilities of the right 
leg and/or foot, knees, and back.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as 
not that the diagnosed disability is the 
result of disease or injury incurred or 
aggravated in active military service.  
With respect to each diagnosed knee and 
back disability, the examiner must also 
offer an opinion as to whether it is at 
least as likely as not that such 
disability is proximately due to or the 
result of his service-connected residuals 
of a fractured right metatarsal, to 
include on the basis of aggravation.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from such 
aggravation.

All examination findings, along with the 
complete rationale for the opinions 
expressed and conclusions reached, should 
be set forth in a printed (typewritten) 
report.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination sent to him and his 
representative.  

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

6.  After accomplishing the requested 
development, and any further notification 
and/or development deemed warranted, the 
RO should again review the veteran's 
claims for service connection for a right 
leg and/or right ankle disability, and 
for left foot disability, and for 
disabilities of the knees and back, to 
include as secondary to his service 
connected residuals of a fractured right 
metatarsal, in light of all pertinent 
evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of any additional legal 
authority considered and full reasons and 
bases for its determinations), and afford 
them the opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


